On February 4,2002, the defendant was sentenced to fifty (50) years in the Montana State Prison for the offense of Sexual Assault, a felony.
On November 18, 2004, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Raymond Kuntz. The state was represented by Anthony Kendall.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
The Division finds that the reasons advanced for modification are sufficient to hold that the sentence imposed by the District Court is clearly excessive. The reasons the Division believes this sentence is excessive is that it is the defendant’s first felony and it exceeds the recommendations of the psychosexual evaluator and the prosecutor.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence be modified to fifty (50) years in the Montana State Prison, with forty (40) years suspended. The conditions set forth in the sentencing order shall be adopted. The Division adds, as a condition prior to probation or parole, the defendant must satisfactorily complete Phase *1231 and 2 and all of Phase 3 of the Sexual Offender Treatment Program that is necessary.
DATED this 3rd day of December, 2004.
Done in open Court this 18th day of November, 2004.
Alt. Chairperson, Hon. Gary Day, Member, Hon. John Whelan and Alt. Member, Hon. Randal Spaulding.